Case: 14-14630    Date Filed: 09/02/2015   Page: 1 of 7


                                                           [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 14-14630
                            Non-Argument Calendar
                          ________________________

                      D.C. Docket No. 5:14-cv-00304-CAR



ROBERT HARVEY, III,

                                                              Plaintiff-Appellant,

                                      versus

ALEXANDER DANIELS,
Officer, Forsyth Police Department,

                                                             Defendant-Appellee.

                          ________________________

                  Appeal from the United States District Court
                      for the Middle District of Georgia
                        ________________________

                              (September 2, 2015)

Before JORDAN, JILL PRYOR, and ANDERSON, Circuit Judges.

PER CURIAM:
                Case: 14-14630        Date Filed: 09/02/2015      Page: 2 of 7


       Robert Harvey, III appeals the district court’s sua sponte dismissal of his pro

se 42 U.S.C. § 1983 complaint against Officer Alexander Daniels of the Forsyth

Police Department. In his complaint, Harvey alleged that Daniels wrongfully

arrested him for assaulting someone with a knife, and that the illegality of his arrest

and other evidence invalidated his conviction. He had already completed serving

his prison sentence before filing his complaint. The district court dismissed the

complaint without providing Harvey an opportunity to amend it.

       On appeal, Harvey does not expressly challenge any of the bases for the

district court’s dismissal of his complaint, but, instead, disputes the factual basis

for the arrest at the heart of his § 1983 complaint.1

                                                I.

       A district court must screen a complaint in a civil action in which an

indigent plaintiff seeks redress from a governmental entity, officer, or employee,

and the court must dismiss the complaint if it is frivolous, malicious, or fails to

state a claim upon which relief may be granted. 28 U.S.C. § 1915A(a), (e)(2)(B).

This Court reviews de novo a district court’s sua sponte dismissal for failure to

state a claim under 28 U.S.C. § 1915A(e)(2). Leal v. Georgia Dept. of Corr., 254
F.3d 1276, 1278-79 (11th Cir. 2001). A claim is frivolous only if it “lacks an
       1
          Harvey does not raise any issues regarding the district court’s failure to afford him an
opportunity to amend his complaint prior to dismissing it. Accordingly, he has abandoned any
such issue. Timson v. Sampson, 518 F.3d 870, 874 (11th Cir. 2008) (Although we construe pro
se briefs liberally, “issues not briefed on appeal by a pro se litigant are deemed abandoned.”).
In any event, amendment would have been futile for reasons set forth infra.
                                                2
               Case: 14-14630     Date Filed: 09/02/2015    Page: 3 of 7


arguable basis either in law or in fact,” and pro se pleadings must be liberally

construed. Miller v. Donald, 541 F.3d 1091, 1100 (11th Cir. 2008) (quotations

omitted). We may affirm on any basis supported by the record, regardless of

whether the district court decided the case on that basis. Lucas v. W.W. Grainger,

Inc., 257 F.3d 1249, 1256 (11th Cir. 2001).

      State prisoners must use habeas corpus, not § 1983, when seeking, whether

directly or indirectly, to invalidate their convictions. Wilkinson v. Dotson, 544
U.S. 74, 78-82, 125 S. Ct. 1242, 1245-48, 161 L. Ed. 2d 253 (2005). A prisoner

indirectly challenges his confinement by requesting monetary damages for claims

that would require a judicial determination about the invalidity of his conviction.

Id. at 80-82, 125 S.Ct. at 1247-48. This bar to challenges under § 1983 to the fact

or duration of confinement was articulated by Heck v. Humphrey, 512 U.S. 477,

114 S. Ct. 2364, 129 L. Ed. 2d 383 (1994), which held that a § 1983 action will not

lie where “establishing the basis for the damages claim necessarily demonstrates

the invalidity of the conviction.” Heck, 512 U.S. at 481-82, 114 S.Ct. at 2369-70.

It is unclear, however, whether Heck bars § 1983 claims once, as in the instant

case, a state prisoner is no longer in custody and cannot pursue habeas relief. See

Morrow v. Fed. Bureau of Prisons, 610 F.3d 1271, 1272 (11th Cir. 2010) (“[W]e

do not understand Heck’s rule to extend to a case . . . where Plaintiff is not in

custody and where Plaintiff’s action . . . in no way implies the invalidity of his


                                           3
              Case: 14-14630     Date Filed: 09/02/2015   Page: 4 of 7


conviction or of the sentence imposed by his conviction) (citing Spencer v. Kemna,

523 U.S. 1, 17, 118 S. Ct. 978, 988, 140 L. Ed. 2d 43 (1998)).

      A claimant is entitled to relief under § 1983 if he can prove that a person

acting under color of state law deprived him of a federal right. Almand v. DeKalb

Cnty., Ga., 103 F.3d 1510, 1513 (11th Cir. 1997). We have identified malicious

prosecution as a violation of the Fourth Amendment and a viable constitutional tort

under § 1983. Wood v. Kesler, 323 F.3d 872, 881 (11th Cir. 2003). The common

law elements of malicious prosecution include: “(1) prosecution for a criminal

offense; (2) instigated without probable cause; (3) with malice; (4) under a valid

warrant, accusation or summons; (5) which has terminated favorably to the

plaintiff; and (6) has caused damage to the plaintiff.” Barnette v. Coastal

Hematology & Oncology, P.C., 294 Ga.App. 733, 735, 670 S.E.2d 217, 220 (2008)

(internal quotation marks omitted).

      We have also identified false arrest and false imprisonment as violations of

the Fourth and Fourteenth Amendment, respectively, and viable claims under

§ 1983. See Ortega v. Christian, 85 F.3d 1521, 1525-26 (11th Cir. 1996). The

common law elements of false arrest include: (1) an arrest under the process of

law; (2) without probable cause; and (3) which is made maliciously. Mohamud v.

Wachovia Corp., 260 Ga. App. 612, 612, 580 S.E.2d 259, 259 (2003). The

common law elements of false imprisonment include: (1) the unlawful arrest,


                                          4
               Case: 14-14630     Date Filed: 09/02/2015   Page: 5 of 7


confinement, or detention of another, and (2) which is in violation of the

individual’s personal liberty. Garcia v. State, 240 Ga. App. 53, 54, 527 S.E.2d
877, 878 (1999).

      To avoid dismissal of a § 1983 claim, a plaintiff must allege facts showing

he was deprived of a constitutional right by a person acting under color of state

law. 42 U.S.C. § 1983; Holmes v. Crosby, 418 F.3d 1256, 1258 (11th Cir. 2005).

All constitutional claims brought under § 1983 are subject to the statute of

limitations governing personal injury actions in the state where the § 1983 action

was brought. McNair v. Allen, 515 F.3d 1168, 1173 (11th Cir. 2008). We

independently review the district court’s ruling concerning the applicable statute of

limitations. Uboh v. Reno, 141 F.3d 1000, 1002 (11th Cir. 1998). “Federal courts

apply their forum state’s statute of limitations for personal injury actions to actions

brought pursuant to 42 U.S.C. § 1983.” Id. Federal law determines when the

statute of limitations begins to run. Rozar v. Mullis, 85 F.3d 556, 561 (11th Cir.

1996). Generally, “the statute of limitations does not begin to run until the facts

which would support a cause of action are apparent or should be apparent to a

person with a reasonably prudent regard for his rights.” Id. at 561-62 (internal

marks omitted). Georgia’s statute of limitations is two years. Thigpen v. Bibb

County, Ga., Sheriff’s Dep’t, 223 F.3d 1231, 1243 (11th Cir. 2000). Under

Georgia law, an action may be filed after the running of the statute of limitations


                                           5
              Case: 14-14630     Date Filed: 09/02/2015    Page: 6 of 7


period under certain circumstances provided for in the state’s renewal statute,

which states that:

      When any case has been commenced in either state or federal court
      within the applicable statute of limitations and the plaintiff
      discontinues or dismisses the same, it may be recommenced in a court
      of this state or in a federal court within the original applicable period
      of limitations or within six months after the discontinuance or
      dismissal, whichever is later . . .

O.C.G.A. § 9–2–61. It is appropriate for a district court to dismiss a complaint as

time-barred where the prisoner fails to identify why the statute of limitations might

be tolled in his case. Hughes v. Lott, 350 F.3d 1157, 1163 (11th Cir. 2003).

      Assuming arguendo that Harvey adequately preserved a challenge to the

district court’s dismissal of his complaint and that Heck does not apply, we still

affirm. Harvey filed his complaint in federal court more than two years after his

arrest, past the applicable statute of limitations. Thigpen, 223 F.3d at 1243. The

limitations period was not tolled by Harvey’s earlier state court litigation, because

he did not discontinue or dismiss the suit but, instead, judgment was entered

against him, and it thereby does not satisfy the renewal statute. O.C.G.A. § 9–2–

61. Accordingly, because the claims in Harvey’s § 1983 brief were time-barred,

amending the complaint would have been futile, and the district court was not

required to provide Harvey with an opportunity to amend his complaint. Sibley,
437 F.3d at 1074. As such, we affirm the district court’s sua sponte dismissal of

Harvey’s complaint.
                                          6
                Case: 14-14630        Date Filed: 09/02/2015       Page: 7 of 7


       AFFIRMED. 2




2
    Harvey’s motions for review of state court litigation and for default or declaratory judgment
are DENIED.
                                                7